Citation Nr: 1139649	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  08-13 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for legal blindness.

2.  Entitlement to service connection for legal blindness.

3.  Entitlement to special monthly compensation (SMC) on the basis of the need for regular aid and attendance of another person or by reason of being housebound. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran had service in the Army from March 1951 to June 1953. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by Department of Veterans Affairs (VA) Regional Offices (ROs).  An April 2007 rating decision of the RO in Columbia, South Carolina, declined to reopen the Veteran's previously denied claim of entitlement to service connection for legal blindness.  A May 2008 rating decision of the RO in Montgomery, Alabama, denied the Veteran's claim of entitlement to SMC on the basis of the need for regular aid and attendance of another person or by reason of being housebound.

In August 2011, the Veteran testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C.  A transcript of the hearing has been associated with the claims file.  At the time of the Board hearing, the undersigned Veterans Law Judge agreed to hold the record open for 30 days to allow the Veteran to supplement the record with additional evidence.  To date, no additional evidence has been received.

The issue of entitlement to a disability rating in excess of 50 percent for service-connected posttraumatic disorder (PTSD) has been raised by the record.  Specifically, at the time of the Veteran's August 2011 Board hearing, he asserted that his PTSD had worsened.  The Agency of Original Jurisdiction (AOJ) has not had the opportunity to adjudicate the issue and the Board does not have jurisdiction over it.  Thus, it is referred to the AOJ for appropriate action

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for legal blindness as well as entitlement to SMC on the basis of the need for regular aid and attendance of another person or by reason of being housebound, addressed in the REMAND portion of the decision below, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for legal blindness on the merits in an August 2005 rating decision.  The Veteran was notified of that decision but failed to perfect a timely appeal.  The decision became final. 

2.  The additional evidence received since the August 2005 rating decision is neither cumulative nor redundant of evidence previously considered, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The August 2005 rating decision that denied entitlement to service connection for legal blindness is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R.                  §§ 3.160(d); 20.200, 20.201, 20.202, 20.302, 20.1103 (2011). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for legal blindness.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist 

In light of the favorable disposition, limited to the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for legal blindness, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required at this time.  The Board notes, as will be discussed below, that further assistance is necessary prior to the Board's review of the merits of the claim. 

New and Material Evidence

Service connection for legal blindness was previously denied on the merits in an August 2005 rating decision.  Although the RO has declined to reopen the Veteran's claim on the basis that new and material evidence had been received, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The claim may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991). 

The Veteran filed this application to reopen his claim in November 2006, in the form of a claim of entitlement to service connection for legal blindness.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

It appears that the relevant evidence before VA at the time of the prior final decision in August 2005 consisted of the Veteran's claim, his service treatment records, and his post-service VA and private treatment records.  The RO found that there was no medical evidence of record indicating in-service blindness, or blindness related to service.  The Veteran's claim was denied.  The August 2005 rating decision was not appealed and became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

Newly received evidence since August 2005 includes updated post-service VA and private treatment records, the Veteran's statements, and the statements of the Veteran's friends and family.  Of note is a statement written on behalf of one of the Veteran's fellow service members indicating that he remembered the Veteran complaining of eye sight difficulties during service.  

The Board finds that the evidence as to the Veteran's claim received since the last final decision is new in that it was not previously considered by agency decision makers, or cumulative or redundant of other evidence of record.  The evidence is also material in that it relates to an unestablished fact, specifically, in-service vision complaints. 

Further, new evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, new and material evidence as to the Veteran's claim of entitlement to service connection for legal blindness has been received, and such claim is reopened. 

As the Board has determined that new and material evidence has been received as to the Veteran's claim, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  In this case, letters dated in November 2006 and Spetember 2007 provided the Veteran with the laws and regulations pertaining to consideration of his claim of on the merits.  However, as will be discussed below, further development is required prior to the Board's review of the merits of the claim. 


ORDER

The claim of entitlement to service connection for legal blindness is reopened, and to this extent only, the appeal is granted.


REMAND

Additional development is needed prior to further disposition of the claims. 

As a preliminary matter, the Board notes that the most recent VA treatment records are dated in June 2009.  There is no evidence that the Veteran has ceased VA treatment.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claims and because these records may be of use in deciding the claims, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran seeks service connection for legal blindness.  He asserts that during the same mortar-fire incident giving rise to his service-connected loss of use of hand, paralysis of the ulnar and median nerves, and scar on left arm and neck, he incurred damage to his eyes that has resulted in his current legal blindness.  

The Veteran's VA and private treatment records indicate that he has been treated for glaucoma, including surgery, and has been noted to be legally blind.  His service treatment records contain evidence of his significant injury and treatment following a mortar-fire incident.  While refractive error of the eye is not a disease or injury under VA regulations, there is no opinion of record as to whether any legal blindness, caused by glaucoma or any other eye disability, is the result of injury or damage from the in-service mortar-fire incident.  38 C.F.R. § 3.303(c).  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).

On this issue, the Board notes that at the time of the Veteran's August 2011 Board hearing, he asserted that one of his private physicians, Dr. O., had rendered the requisite nexus opinion.  Associated with the claims file are Dr. O.'s treatment records dated from August 2000 to March 2003, and one record dated in March 1994.  Such records are silent for a nexus opinion.  On remand, the Veteran should be afforded an opportunity to supplement the record with any outstanding private treatment records. 

As to the Veteran's claim of entitlement to SMC on the basis of the need for regular aid and attendance of another person or by reason of being housebound, the Board notes that such is not ripe for adjudication.  By the remand herein, the Board has directed the RO to conduct additional development in order to adjudicate the issue of entitlement to service connection for legal blindness.  As legal blindness may serve as a basis for the award of SMC, the Board will not adjudicate such until it is also able to adjudicate the issue of entitlement to service connection for legal blindness.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other). 

In this regard, the Board notes that there are of record a number of statements made by VA and private treating professionals in support of the Veteran's SMC claim.  However, each treatment provider considered non service-connected disabilities, specifically, the Veteran's musculoskeletal disabilities and resulting loss of balance and risk of falling.  There remains no evidence as to whether the Veteran requires regular aid and attendance of another person or is housebound solely due to his service-connected disabilities.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Robinette, 8 Vet. App. at 69.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain and associate with the claims file the Veteran's VA treatment records maintained by the VA Medical Center (VAMC) in Montgomery, Alabama, dated from June 2009 to the present.  Any and all responses, including negative responses, must be properly documented in the claims file.  

2.  Send the Veteran a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, and request that he complete such in order to obtain any outstanding private treatment records from Dr. O.  Advise the Veteran that he may submit such records if he so chooses.  All communications with the Veteran and record of any attempt to obtain his private treatment records must be properly documented in the claims file.  If a negative response is received from the Veteran, or any treatment provider, the claims file must be properly documented in this regard. 

3.  Schedule the Veteran for a VA examination, by an appropriate specialist, to determine the etiology of his legal blindness.  In this regard, the examiner must provide all diagnoses related to the Veteran's vision.  

The examiner must opine as to whether it is as likely as not that the Veteran's legal blindness, or any eye disability found present, is related to active service, specifically, to the in-service mortar-fire incident giving rise to his loss of use of hand, paralysis of the ulnar and median nerves, and scar on left arm and neck.  In offering this opinion, the examiner must acknowledge and discuss the Veteran's report of decreased vision acuity since the in-service mortar-fire incident.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion). 

4.  Then, schedule the Veteran for a VA examination, by an appropriate specialist, to specifically address whether his service-connected disabilities result in the need for the regular aid and attendance of another person.  The examiner must be advised that the Veteran's service-connected disabilities include:  loss of use of hand, left arm; paralysis, ulnar and mediam nerve, left arm; scar of left arm and neck; and PTSD.  The examiner must render a separate opinion that satisfies the remand directives herein considering the Veteran's legal blindness or any diagnosed eye disability found on VA examination.  

The examiner must opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities preclude his ability to dress or undress himself; to keep himself ordinarily clean and presentable; to feed himself; to frequently adjust any special prosthetic or orthopedic appliances; to attend to the wants of nature, or whether the service-connected disabilities otherwise result in the need for assistance on a regular basis to protect the Veteran from hazards or dangers incident to his daily environment.  The examiner should also indicate whether the service-connected disabilities render the Veteran permanently and substantially confined to his immediate premises.  

All indicated tests and studies should be performed as deemed necessary by the examiners.  The claims folder should be made available to the examiners for review for the examinations and the examination reports should indicate whether such review was accomplished.  A complete rationale should be provided for all opinions given.  

The RO should advise the Veteran that failure to report for any scheduled VA examination without good cause may have adverse consequences for his claims, and the claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.  

5.  After completion of the above, and any additional notice or development deemed necessary, readjudicate the Veteran's claims of entitlement to service connection for legal blindness and SMC on the basis of the need for regular aid and attendance of another person or by reason of being housebound.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of his claim.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for any examination without good cause may have adverse consequences on his claims.  38 C.F.R.          § 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


